            Case 3:19-cv-00286-MMD-CLB Document 31 Filed 11/10/20 Page 1 of 4




 1   MICHELLE D. ALARIE
     Nevada Bar No. 11894
 2   ARMSTRONG TEASDALE LLP
     3770 Howard Hughes Parkway, Suite 200
 3   Las Vegas, Nevada 89169
 4   Telephone: 702.678.5070
     Facsimile: 702.878.9995
 5   MAlarie@ArmstrongTeasdale.com

 6   DAVID C. CASTLEBERRY
     Nevada Bar. No. 8981
 7
     MANNING CURTIS BRADSHAW
 8     & BEDNAR PLLC
     136 East South Temple, Suite 1300
 9   Salt Lake City, Utah 84111
     Telephone: 801.363.5678
10   Facsimile: 801.364.5678
     dcastleberry@mc2b.com
11

12
     Attorneys for Defendant Barrick Goldstrike Mines, Inc.
13
                               UNITED STATES DISTRICT COURT
14
                                       DISTRICT OF NEVADA
15

16
     LAWRENCE RYAN,
17                                                            CASE NO. 3:19-cv-286
18                Plaintiff,
                                                         STIPULATION AND [PROPOSED]
     v.                                                 ORDER TO EXTEND DEADLINE TO
19                                                         RESPOND TO PLAINTIFF’S
     BARRICK GOLDSTRIKE MINES, INC., a                     OPPOSITION TO SUMMARY
20   foreign corporation,                                        JUDGEMENT
21                                                             FIRST REQUEST
                  Defendant.
22

23

24

25

26

27

28
     {02099113.DOCX /}
            Case 3:19-cv-00286-MMD-CLB Document 31 Filed 11/10/20 Page 2 of 4




 1           Pursuant to LR IA 6-1, Defendant Barrick Goldstrike Mines, Inc. (“Barrick”) and
 2   Plaintiff Lawrence Ryan (“Ryan”), by and through their undersigned counsels of record, hereby
 3
     stipulate and respectfully request an Order granting this Stipulation to extend the deadline for
 4
     Barrick to file its response to Plaintiff’s opposition to Motion for Summary Judgment (ECF No.
 5
     29) from November 19, 2020, to December 3, 2020. This is the first request to extend this
 6

 7   particular deadline.

 8           Good cause exists to extend Barrick’s reply deadline from November 19, 2020, to

 9   December 3, 2020. The parties previously stipulated to allow Plaintiff an additional month to
10
     oppose the pending motion for summary judgment, thus, the Reply in Support of the Motion for
11
     Summary Judgment is now due the same week that counsel for Barrick will be in depositions for
12
     another case and also preparing for his daughter’s wedding. Furthermore, the following week is
13
     the Thanksgiving holiday. Plaintiff does not oppose the short extension. This request for a two-
14

15   week extension is sought in good faith and not for purposes of undue delay.

16

17

18

19

20

21

22

23

24

25

26

27

28   {02099113.DOCX /}                                    2
            Case 3:19-cv-00286-MMD-CLB Document 31 Filed 11/10/20 Page 3 of 4




 1   DATED this 10th day of November, 2020.
 2                                            By:       /s/ David C. Castleberry
                                                        DAVID C. CASTLEBERRY
 3                                                      Nevada Bar. No. 8981
                                                        MANNING CURTIS BRADSHAW
 4                                                         & BEDNAR PLLC
                                                        136 East South Temple, Suite 1300
 5                                                      Salt Lake City, Utah 84111
                                                        Telephone No.: (801) 363-5678
 6                                                      Facsimile No.: (801) 364-5678
                                                        dcastleberry@mc2b.com
 7
                                                        MICHELLE D. ALARIE
 8                                                      Nevada Bar No. 11894
                                                        ARMSTRONG TEASDALE LLP
 9                                                      3770 Howard Hughes Parkway, Suite
10                                                      200
                                                        Las Vegas, Nevada 89169
11                                                      Telephone: 702.678.5070
                                                        Facsimile: 702.878.9995
12                                                      MAlarie@ArmstrongTeasdale.com
13                                                      Attorneys for Defendant
14                                            By:   /s/ Mark L. Mausert (signed with permission)
                                                    Mark L. Mausert
15
                                                    Law Office of Mark Mausert
16                                                  729 Evans Avenue
                                                    Reno, NV 89512
17                                                  Phone: 775-786-5477
                                                    Fax: 775-786-9658
18                                                  mark@markmausertlaw.com
19
                                                    Attorneys for Plaintiff
20
                                                    IT IS SO ORDERED:
21

22
                                                    ____________________________________
23
                                                    UNITED STATES DISTRICT JUDGE
24
                                                    Dated: _11/10/2020
25

26

27

28   {02099113.DOCX /}                              3
            Case 3:19-cv-00286-MMD-CLB Document 31 Filed 11/10/20 Page 4 of 4




 1                                  CERTIFICATE OF SERVICE
 2
             Pursuant to FRCP 5(b) I certify that I am an employee of Manning Curtis Bradshaw &
 3
     Bednar PLLC and that on the 10th day of November, 2020, a true and correct copy of
 4
     STIPULATION AND [PROPOSED] ORDER TO EXTEND DEADLINE TO RESPOND
 5
     TO PLAINTIFF’S OPPOSITION TO SUMMARY JUDGEMENT was transmitted via ECF
 6
     to the following:
 7
     Mark L. Mausert
 8
     Law Office of Mark Mausert
 9   729 Evans Avenue
     Reno, NV 89512
10   Phone: 775-786-5477
     Fax: 775-786-9658
11   mark@markmausertlaw.com
12
     Attorney for Plaintiff
13

14

15                                              /s/ David C. Castleberry
16

17

18

19

20

21

22

23

24

25

26

27

28   {02099113.DOCX /}                                 4
